 74DECISIONSOF NATIONALLABOR RELATIONS BOARDCarpet,Linoleum,Soft Tile and Resilient Floor Cov-ering Layers,Local Union No. 419,AFL-CIO andFranklin Furniture,Inc. Cases27-CC-547 and 27-CC-564July 10, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn February 28, 1975, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. Counsel for the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Carpet, Linoleum, Soft Tileand Resilient Floor Covering Layers, Local UnionNo. 419, AFL-CIO, Denver, Colorado, shall take theaction setforth in the Administrative Law Judge'srecommended Order.DECISIONSTATEMENT OF THE CASERICHARDJ. BOYCE, Administrative Law Judge: This mat-ter was heard before me in Denver,Colorado,on Decem-ber 10 and 11, 1974. The charge in Case 27-CC-547 wasfiled July 9, 1974, by Franklin Furniture,Inc. (hereincalled Franklin). On September10, the RegionalDirectorfor Region27 approvedan agreement in settlement of theissues raisedby that charge.That agreement had been en-tered into September6 by Franklin and Carpet, Linoleum,SoftTile and ResilientFloor Covering Layers, LocalUnion No. 419, AFL-CIO (herein called Respondent). Thecharge inCase 27-CC-564 was filed by Franklin October21, and is similar in substanceto that in Case 27-CC-547.A consolidated complaintissuedNovember 19, wasamended during the hearing, and alleged that Respondenthad violated Section 8(b)(4)(i) and (ii)(B) of the NationalLabor Relations Act. The complaint in addition orderedthat the above-settlement agreement "be vacated and setaside" on the ground that Respondent had breached itsterms.The parties were given opportunity at the hearing to in-troduce relevant evidence, examine and cross-examine wit-nesses,and argue orally. Briefs were filed for the GeneralCounsel and Respondent.ISSUESThe ultimate issues are whether Respondent,by picket-ing and handbilling at Franklin'swarehouse beginning Oc-tober 21,1974, and bypicketing and handbilling atFranklin's furniture store beginning October 29,violatedSection 8(b)(4)(i)and (ii)(B) of the Act.If so, a further issue is whether,as averred in the com-plaint,Respondenttherebybreached the settlement agree-ment in Case27-CC-547; and,if that be so, yet a furtherissue is whether Respondent,by picketing Franklin's ware-house beginningJuly 9, 1974, violatedSection 8(b)(4)(i)and (ii)(B).1.JURISDICTIONFranklin,the alleged neutral employer as that term isused in the context of Section 8(b)(4)(B), is engaged in theretail and nonretail sale and installation of floor coveringsout of its warehouse at 3001 Brighton Boulevard in Den-ver; and in the retail and nonretail sale of furniture out ofits storeat 1745Wazee Street in Denver.Franklin's annualreceipts from the warehouse operation exceed $500,000,and it annually purchases and causes to be shipped to thatfacility directly from outside Colorado goods valued in ex-cess of$50,000.The recordis devoid of dollar figures con-cerning the Wazee Street store.The alleged primary employers include Ray Butlerd/b/a ABCInstallation(herein called ABC); Paul Escal-era (herein called Escalera); and Dale Belitz d/b/a Wel-shire Carpet Service(herein called Welshire). Each of thesefirms is engaged in the installation of floor coverings.ABC's gross revenues during the first eleven months of1974 were about $175,000, over one-half of which derivedfrom jobs for Franklin.Escalera's revenues are not men-tioned in the record.Since he began doing installations forFranklin in July1974, however,about 80 percent of hisincome has come from that source.He has been in theinstallation business,out of his home,for about 25 years.Welshire's revenues for the first 10 months of 1974 were$85,000,of which $24,000 came from Franklin.It is concluded that Franklin,ABC, Escalera,and Wel-shire all are persons engaged in and affecting commercewithin Sections 2(1), (6), and(7), and 8(b)(4)(B) ofthe Act;and that Respondent's alleged misconduct properly is sub-ject to the Board's jurisdiction.Marble Polishers LocalUnionNo. 16 (Kendall ConstructionCo.),191NLRB 120(1971), fn.1;Euclid Foods,Incorporated,d/b/a Bondi'sMother Hubbard Market,118 NLRB 130(1957);Interna-tional Brotherhoodof Teamsters, Chauffeurs,Warehousemen219 NLRB No. 17 CARPET, LINOLEUM, SOFT TILE LOCAL UNION NO. 41975and Helpers of America, Local 554 (McAllister Transfer,Inc.),110 NLRB 1769 (1954).II.LABOR ORGANIZATIONRespondent is a labor organization within Section 2(5)of the Act.III.FRANKLIN'S RELATIONSHIPSWITH ITS INSTALLATIONSUBCONTRACTORSA. FactsUntil 1972, Franklin had its own crew of floor coveringinstallers,who had been covered by a succession of bar-gaining agreements between Franklin and Respondent.That crew was disbanded in 1972, and all installationssince have been contracted out. Franklin, through its sub-contractors,installs about 80 percent of the floor coveringsthat it sells.Franklin charges the customer for both materi-als and installation in these cases. Subcontractors used byit at times relevant to this proceeding were the three previ-ouslymentioned-ABC, Escalera, andWelshire-plusShelter Installation Service ofColorado,Inc. (herein calledShelter).Of these, Shelter has a bargaining relationshipwith Respondent. It is used by Franklin on so-called unionjobs. The others,being nonunion,are used on nonunionjobs. Although as a matter of practice Franklin has usedeach of these firms recurrently over a period of months oryears,'there is nothing of a contractual nature requiringthe continuance of the relationships.ABC, Escalera, and Welshire all work out of locationsremote from Franklin'spremises.Shelter,on the otherhand, has an office in Franklin's warehouse. It pays amonthly rental of $50 and has its own telephone listing. Allhave their own trucks and tools;hire,fire,and assign theirinstallation employees free of intrusion by Franklin;2 andadminister their own payrolls, making appropriate deduc-tions for tax, social security, and other purposes. All installother than for Franklin;3and accept or refuse Franklinjobs as they see fit. Should installation be improperly done,Franklin is responsible to the customer, but in turn looks tothe errant subcontractor for correction at the latter's ex-pense. The subcontractors also bear ultimate responsibilitygenerally for damage duringinstallation.Franklin accord-ingly asks that they carry property damage insurance.In the usual case,Franklin first contracts with a custom-er to sell and install,then procures one of the subcontrac-tors to do the installation.Franklin generally takes the ini-tiativeinprocurement,althoughEscalera,forone,sometimes inquires at the warehouse of the availability ofwork. For residential and other small jobs, the money ow-ing by Franklin to the subcontractors normally turns onIShelter has done installations for Franklin for about 3 years; ABC, over2 years;Welshire,about 1-1/2 years, Escalera,since July 1974ABC's1974 payroll ranged from 3 to 32;Escalera ordinarily works onlywith his son, occasionally hiring another person;Welshire's crew size fluctu-ates from three to seven;Shelter's generally is about eight.3Withthe exception of Welshire,however, which derived about 30 per-cent of its 1974 (first 10 months) revenues from Franklin,each of the namedsubcontractors does a substantial majority of its work for Franklinthe yardage involved, a flat per-yard rate being negotiatedand renegotiated by Franklin and each subcontractor fromtime to time,but not from job to job. Thus, at the outset ofhis relationship with Franklin in July 1974, Escalera pro-posed a residential rate of $1.50 per yard, which has beenthe basis of their subsequent dealings.Similarly, in the spring of 1974, Ray Butler of ABCasked for and obtained agreement to an increase to $1.50;and Dale Belitz of Welshire did likewise in July 1974. Theflat rate is not rigid, however, allowances being made forproblems,foreseenand unforeseen, that prolong installa-tion time on a given job. On a job shortly before the trial,for instance, Escalera asked for and received an adjust-ment in rateinmid-job when an unforeseen situationemerged.The date of installation, on residential and other smalljobs, is worked out by Franklin to the convenience of thecustomer and the subcontractor. Shortly before installa-tion,Franklin provides the subcontractor with a copy ofthe invoice, which specifies the name and address of thecustomer, the kind and quantity of covering to be installed,areasto be covered, and the date of installation. Thesubcontractor's copy also contains any special instructionsor suggestions. If, for example, it is a collect-on-deliverysituation, the invoice will direct the subcontractor to col-lect from the customer before installing; or, if the customerwishes to retain leftover scraps, the invoice will so state; or,if installation will necessitate moving large pieces of furni-ture, the invoice will suggest that a hand truck be takenalong.For "major jobs" as opposed to residential and othersmall jobs-i.e., those involving upwards of 1,000 yards ofmaterialand typified by apartment and condominiumcomplexes and institutions-the per-yard installation rateis negotiated between Franklin and the subcontractors sep-arately for each job. Date of installation usually is subjectto the dictates of the general contractor, and details of in-stallation normally are set forth in the owner's job specifi-cations.The subcontractors transport the coverings fromFranklin'swarehouse to the jobsites in their trucks.Franklin's warehousemen assist them in cutting the materi-als from the rolls at the warehouse and loading them, afterwhich Franklin'spersonnelhave nothing to do with theinstallationprocess. Tailoring of the materials, to conformto the areasbeing covered, is done by the subcontractors atthe jobsite. Franklin personnel almost never inspect instal-lation jobs .4Franklin pays the subcontractors on Friday for any bill-ings submittedby the previous Wednesday. The amount,as previously indicated, is purely a function of yardage in-stalled as reflected in the billings. Nothing could be con-strued as wages or wage substitutes for the subcontractors'employees; nor does Franklin maintain fringe benefits forthose employees, unless a couple of isolated instances whenthey received discounts on floor coverings are so consid-ered.Those avowedly employed by Franklin, by contrast,enjoy a considerable array of fringe benefits.Alan Markson,Franklin's vice president,testified that,of over 600 in-stallations done for Franklinby Shelteron a certain housing project, arepresentative of Franklinpossibly hasseen five 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDShelter, being under union contract, pays its employeesunion scale and provides assorted fringe benefits as pre-scribed by the contract. ABC, Escalera, and Welshire, onthe other hand, do not furnish any of the fringe benefits,but do pay the union wage. A consequence of this is thatFranklin pays Shelter about 20 cents more per installationyard than it does the others.B. DiscussionTheGeneralCounsel contends, of course, thatFranklin's installation subcontractors are independentcontractors; Respondent, that they are Franklin employ-ees. The test, as stated inPure Seal Dairy Co.,135 NLRB76, 79 (1962), is this:[I]n determining the status of persons alleged to beindependent contractors, the Act requires the applica-tion of the "right to control" test. Where the personfor whom theservicesare performed retains the rightto control the manner and means by which the resultis to be accomplished, the relationshipis one of em-ployment. On the other hand, where control is re-served only as to the result sought, the relationship isthat of independent contractor. The resolution of thisquestion depends upon the facts of each case and noone factor is determinative.The Board, applying this test to the peculiar facts ofgivenrelationships in the floor covering industry,has goneboth ways. InSears, Roebuck & Co.,176 NLRB 876 (1969)and 190 NLRB 143 (1971) (supplemental decision), whichhappened to involve the present Respondent, the Boardconcluded that the installation subcontractors were inde-pendent contractors. InArnold's Carpet,175 NLRB 332(1969), andCarpet Center, Inc.,170 NLRB 633 (1968), onthe other hand, it concluded otherwise.The relationships described inSears, Roebuck & Co.arestrongly similar to those presently in question. And, as theBoard mentioned at 176 NLRB 877 (1969),Sears' installershad "a far greater scope of decision-making power thanthose inCarpet CenterandArnold's Carpet."It is conclud-ed, therefore, that ABC, Escalera, Welshire, and Shelter areindependent contractors vis-a-vis Franklin.IV. THE PICKETING AND HANDBILLINGA. FactsRespondent began picketing Franklin's warehouse July9, 1974, with signs stating:Floor covering sold by Franklin Furniture is installedby underpaid workers.Local 419Two or so weeks before, George Cooney, Respondent'sbusiness manager, had sent this undated latter to Franklin:It has come to our attention that the prices which youare paying for the installation of floorcovering materi-als are substantially below the prevailing rates and aredepressing the standards in the floorcovering industry.Yourfailureto pay fair prices to the persons and firmswho perform your installation work adversely affectsthe wage rates and working conditions of our mem-bers.We believe that the citizens of this community are un-awareof your destructive practices, and that you en-joy patronage which would be withheld if the truthwereknown. We intend to publicize the facts in thismatter through picketing and other appropriate meth-ods. The sole purpose of such picketing is to challengeyour right to the goodwill of the community. The pick-etingwill be entirely unrelated to any previous activi-ties of this Union.We have no desire, intention or purpose to cause youto cease orrefrain from doingbusinesswith any per-son, firmor corporation. Our only demand is that youtreat them fairly.We do not seek recognition as therepresentative of any of your employees or of any per-son or persons with whom you do business. We arenot concerned with, and make no demands concern-ing the identity of the persons, firms and corporationsto whom you assign your work. However, we do ob-ject, and we shall protest, your exploitation of them.Sincethe prices which you charge your customers forinstalledfloorcovering are more than adequate to al-low you to pay decent prices for its installation, thereappears to be no justification for your failure to do so.We intend to inform the public of these facts.At suchtimeas we receive satisfactory evidence thatyou have increased the prices you pay for installationof floorcovering materials to rates equal to those pre-vailing in this area, the picketing will, of course, imme-diately cease.We do not seek, and will not enter into, any contractu-al relationship with you.We have no interest as towhether or not the persons who install your floorcov-ering materials belong to, or are affiliated with, a laborunion. We do not seek to have them join our union orto represent them for any purpose.If you have any comment or question concerning thismatter, you may direct such comment or question tothe Executive Board of this Union. Neither the under-signed,nor any other person, has authority to discussthismatter in behalf of the Union.Franklin did not reply to the letter.As previously mentioned, the charge in Case 27-CC-547was filed by Franklin July 9-the day the picketing began;and, on September 10, the Regional Director for Region 27approved an informal settlementagreementin that matterthat had been entered into by Respondent and FranklinSeptember 6. The picketing stopped at or about that time.The settlementagreementincluded this provision:The undersigned Union [Respondent] will not picketFranklin Furniture, Inc. at 3001 Brighton Boulevard,Denver, Colorado, for 30 days from the date of thesigningof this Agreement by the Union.The agreement in addition incorporated a notice to em- CARPET, LINOLEUM, SOFT TILE LOCAL UNION NO. 419ployees and members, signed by Respondent,stating:We hereby notify our members and employees ofFRANKLIN FURNITURE, INC., WAYNE DARLING, ABC INSTALLA-TION and WELSHIRE CARPET SERVICE that:WE WILL NOT by picketing or other means induce anyindividual employed by FRANKLIN FURNITURE, INC, orother persons engaged in commerce or in an industryaffecting commerce to engage in a strike or a refusal inthe course of their employment to perform services fortheir respective employers; andWE WILL NOT threaten, restrain or coerce FRANKLIN FUR-NITURE,INC. or otherpersons engaged in commerce orin an industry affecting commerce where in either casean object thereof is to force or require FRANKLIN FURNI-TURE,INC. to cease doingbusinesswith WAYNE DARLING,ABC INSTALLATIONand WELSHIRE CARPET SERVICE.5Respondent began picketing the warehouse anew on Oc-tober 21; and, on October 29, began picketing Franklin'sfurniture store as well. The picketing at both places wasaccompanied by handbilling, a feature not present in theearlier picketing at the warehouse. The picket signs stated:NOTICE TO THE PUBLICPlease do not patronize Franklin Furniture, whichpays substandard rates to contractors.CARPET LAYERS LOCAL UNION NO. 419The handbillsstated:MESSAGE TO THE PUBLICWe urge you not to patronize Franklin FurnitureCompany, which refuses to pay prevailing rates tofloor covering contractors.The prices which Franklin Furniture charges its cus-tomers are more than adequate to allow it to pay de-cent prices to contractors.Pleasebuy your furniture and floor covering from amerchant who treats its contractors fairly.Thank you!CARPET LAYERS LOCAL UNION NO. 419As before, the renewed activity was preceded by a letterto Franklinfrom BusinessManager Cooney. This letter,dated October 9, stated:Recently we have received information that theprices which you pay to Contractors for the installa-tion of floor covering materials are substantially belowthe prices for such work generally prevailing in thisarea. Your failure to pay your contractors in accor-dance with established area rates gives you an unfairadvantage over your competitors and tends to depressthe standards in the floor covering industry. We be-lieve that the citizens of this community are entitled toknow these facts and we intend to disseminate suchinformation by appropriate methods, including peace-ful picketing. Such picketing will be entirely unrelatedto any previous activity by this union.We have no objection whatsoever to your contract-5The WayneDarling mentioned in the notice is a principal in Shelter.77ing with any person, firm or corporation of yourchoice, and we have no desire, intention or purpose tocause you to cease or refrain from doing business withany such person, firm or corporation. We request onlythat you pay contractors the prevailing prices for theinstallationof floor covering materials.At such time as we receive satisfactory evidencethat you have increased the prices which you pay con-tractors for installation of floor coveringmaterials torates equal to those prevailing in this area, the picket-ing will,of course, immediately terminate. We do notseek,and will not enter into, any contractual relation-ship with you. We are not concerned with,and makeno demands concerning the identity of the persons,firms andcorporations with whom you do business.If you have any comment or question concerningthismatter, you may direct such comment or questionto the Executive Board of this union. Neither the un-dersigned nor any other person has authority to dis-cuss this matter in behalf of the Union.And, as before, Franklin did not reply.The renewed picketing, and handbilling, apparently con-tinued, at least sporadically, until the present trial.'The picketingat all timeswas done by two field repre-sentativesofRespondent,KennethMorgan and PaulWishard. In addition to picketing Franklin's warehousefrom July to September, Wishard during that period some-times pursued the trucks of Franklin's subcontractors fromthe warehouse to jobsites, the idea being then to picket thesubcontractors at the sites. Morgan testified that this hap-pened "on numerousoccasions," adding that Wishard fol-lowed .. .... anybody that come in and took carpet out. Weknew that these men that come in and took carpet out[of the warehouse] either worked for Welshire, who weknew as Dale Belitz,or Continental Carpet.'Wishard testified that he picketed Welshire and ABC(which he called Continental) in this fashion on at least twoprojects apiece.Wishard recalled that the picket sign ontheWelshire projects stated:Notice to the Public, Join us in the protestagainstsubstandard wages of Dale Belitz, Carpet, Linoleum,Soft Tile Local 419.The record does not convincingly show the wording of thesign usedon the ABC projects. Morgan testified, however,that the purpose of following ABC (which he, too, calledContinental) from the warehouse and picketing its projectswas:To publicize the fact that these guys were-that Conti-6 Administrative notice is taken that,in a hearing held December 13,1974, the UnitedStatesDistrictCourt,Districtof Colorado,declined theGeneral Counsel's petition to enjoin Respondent's picketing and handbill-A brother of RayButler, the principalinABC,has been engaged in theinstallation of floor coverings in the Denver area through a firm calledContinentalCarpet. ABC andContinentalapparentlyare unrelated enter-prises, although that issue was not exploredin anydetail on the recordRegardless,Respondent'sCooneytestified that the two firms were "one andthe same in our opinion,"and Respondent's officials,in their testimony,routinely referredto ABC as Continental 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDnental Carpet was paying substandard wages to theirmen.Previously, in January and April 1974, Respondent hadpicketed at Franklin's warehouse with signs asserting thatContinental was in violation of a contract with Respon-dent.8Respondent also had picketed Welshire in April,"expressing," in Cooney's words, "the fact that . . . he[Dale Belitz, Welshire's principal] was not paying the pre-vailing rates."Explaining the presettlement picketing of Franklin, Coo-ney testified:[I]twas an effort to induce Franklin Furniture to in-crease the remuneration to their so-called contractorsso that they would be more competitive with the legiti-mate contractors in the industry.Regarding the postsettlement picketing and handbillingof Franklin, Cooney testified:We attempted to enlist the aid of the public to help usto induce Franklin Furniture to increase the remuner-ation to the contractors who were in competition withour legitimate contractors who were paying the pre-vailing wages.Cooneydefined"legitimate contractors" as:[T]he ones that are paying the prevailingwage rate,including the fringe benefits, but not restricted to thewages and fringe benefits,also taxes,particularly so-cial security.He included Shelter-but not ABC, Escalera, and Wel-shire-in this category, adding that,wereShelterFranklin's only subcontractor, there wouldbe no reason topicket Franklin .9Cooney testified that Respondent's postsettlement activ-ity against Franklin was not the same-"not precisely,no"-as that beginningin July.He explained:Well, the difference is that we were appealingdirectlyto Franklin in the first case and we were appealing tothe public in the second case.Cooney continued that "part of" Respondent's com-plaint with Franklin was:[I]f the subcontractor isn't getting sufficient remunera-tion for the yardage that he installs, why he's not ableto pay the prevailing [wage and benefit] rate.The remainder of Respondent's complaint with Franklin,accordingto Cooney, was:Well, as an individual installer where they're workingat perhapsfortypercent less than the contractor whoispaying the prevailing wage rates, it's pretty roughcompetition for a shop that's required by contract topay prevailing wages.Cooney further testified, underexaminationby counsel8Continental was party to a labor contract with Respondent,which ac-cordmg to Respondent,it abrogated in late 1973.Franklin has subcontract-ed to Continental.9 After a beef initial disruption, Respondent gave Shelter's employeespermission to cross the picket line at Franklin'swarehouse.for the General Counsel:Q. [W]hen you were picketing Franklin, how couldyou assume,assuminghe met your demand and paidthe subcontractors a certain remuneration, as youtermed it, how could you assure that the employeeswould receive the prevailing wage rate?A. [I]f we secured information that the prevailingrate wasbeing paid, then we would have no dispute.Q. Prevailing rate to whom, to the contractors, likeRay Butler, per yard, or to the employees of Ray But-ler?A. As I said, they're interrelated. It would have tobe-it would have to be-it's a two-way street. Hecan't pay the prevailing wages if he isn't getting it.Q.Well, prevailing rate, what does that refer to, themoney which Franklin Furniture would pay to its sub-contractor or what the subcontractor pays to his em-ployees, what does prevailing rate mean?A.Well, I'm referring to the wages, which would bewages that are paid to the installer by the subcontrac-tor, but what I'm saying-Q.When you refer to installer, you mean employ-ee?A. Yes.Q. And what are you saying?A. I'm saying that if the subcontractor was not re-ceiving a proper remuneration per yard for his instal-lation, he could not pay the prevailing rate.Later in the same line of questioning, Cooney testified:Q. If the subcontractor would receive from Frank-lin Furniture the prevailing rate and refuse to pay hisemployees those prevailing rates or pass it on to theemployees, you would have no dispute with that em-ployer?A. No.Q. None at all? What is the purpose of your union,is it to protect the subcontractors or the employees?A. It's to protect our employees, our members.There is evidence that at least some of Franklin's non-union subcontractors were sympathetic to Respondent'spicketing and handbilling of Franklin because of the en-hanced leverage it might give them in negotiating higherrates.None of the subcontractors perceived themselves ashaving a dispute with Respondent.B. DiscussionThat Franklin's installation subcontractors are indepen-dent contractors is not alone diapositive. The question re-mains whether Respondent's picketing and handbilling ofFranklin were in aid of a dispute or series of disputes towhich, in point of law, Franklin is neutral. And, beyondthat,there is the question whether an object ofRespondent's conduct has been to cause Franklin"to ceasedoing business with" its nonunion subcontractors, withinthemeaning of Section 8(b)(4)(B). The General Counselsays yes to both questions; Respondent, no.Although, as the delineation of issues early in this deci-sion indicated, it would be inappropriate to inquire into the CARPET,LINOLEUM,SOFT TILELOCAL UNION NO. 41979legality of Respondent'spresettlement conduct unless itfirst can be concluded that its postsettlement conduct vio-lated Section 8(b)(4)(B),it is necessary to a fair appraisal ofthe latter conduct that it be viewed in the perspective of theoverall sequence of events.10 Seen in that light,there can belittledoubt that Respondent's basic "beef" at no time inquestion has been with Franklin, but rather with Franklin'snonunion subcontractors-both because they do not paytheir employees in accordance with area standards, andbecause they consequently are able to undercut "legitimatecontractors" in competition for jobs.Thus:(a)Respondent picketedWelshire, protesting that it"was not paying the prevailing rates," and Continental(whom it equated with ABC), protesting that it was in vio-lation of a union contract several months before Franklinbecame an explicit addressee of the picket signs.(b) Even as the presettlement picketing of Franklin pro-ceeded, Respondent pursued and picketed ABC and Wel-shire to publicize their payment of "substandard wages."(c)Perhaps most telling,Franklin at no relevant timehas been an employer of installers whose employment con-ditions Respondent sought to affect. It follows, almost bydefinition, that Respondent at no time had a primary dis-pute with Franklin. E.g.,Bow and Arrow Manor, Inc.,206NLRB 581 (1973).This conclusion is not weakened by the change in picket-sign language upon resumption in October; nor by the ap-parent abandonment, upon resumption, of the companiontactic of pursuing and picketing subcontractors. The bed-rock bases of Respondent'sdispleasure remained intactand unchanged.The assertion of Business Manager Coo-ney that Respondent would have no dispute with the sub-contractors, should they persist in substandard practiceseven after any increase by Franklin of pay to them, is dis-regarded as contrary to the evidence, egregiously self-serv-ing, and irrelevant besides. That none of the subcontrac-tors perceived themselves as in dispute with Respondentlikewise is inconsequential to the underlying legal conclu-sion. )1Regarding the object of Respondent's activity againstFranklin, Cooney as much as admitteditscease-doing-business character when he testified that,were Shelter-i.e.,a union firm-Franklin's only subcontractor, therewould have been no occasion to picket Franklin; and thata purpose of the picketing was to create a competitive situ-ation in which Franklin would have occasion to use "legiti-mate contractors" in addition to Shelter, rather than non-union subcontractors. Implicit in this was a reordering ofFranklin's business relationships.10 Presettlementconduct maybe used"as background evidence estab-lishing the motiveor objectof a Respondent in its postsettlement activitiesJoseph's Landscaping Service,154 NLRB1384 fn 1(1965).11Quoting fromNational BituminousCoal WageAgreement,144 NLRB228, 235(1963)-It is not necessary for a union to have an active dispute with an em-ployer or class of employers for its attempts to require anotheremploy-er to agree to cease doing business with the former,to besecondary,rather thanprimary,in nature.It is sufficient that the Union objects tothe useof the disfavoredemployer's products or services because of itsfailure to maintain conditions of work approved by the UnionTo summarize, it is concluded that Respondent's picket-ing andhandbilling of Franklin's warehouse,beginningOctober 21, 1974, and of Franklin's furniture store begin-ning October 29, violated Section 8(b)(4)(i) and (ii)(B). It isfurther concluded that these activities were a continuationof those contemplated by the settlement agreement in Case27-CC-547; therefore, that Respondent's engagement inthem breached that agreement, warranting the RegionalDirector's order setting it aside.12 Finally,it isconcludedthatRespondent's presettlement picketing of Franklin'swarehouse, from July 9 to early September 1974, also vio-lated Section 8(b)(4)(i) and (ii)(B).CONCLUSIONS OF LAW1.By picketing Franklin's warehouse from July 9 to ear-ly September 1974, as found herein, Respondent engagedinunfair labor practices within Section 8(b)(4)(i) and(ii)(B) of the Act.2.By picketing and handbilling Franklin's warehouseon and after October 21, 1974, and Franklin's furniturestore on and after October 29, 1974, as found herein, Re-spondent engaged in unfair labor practices within Section8(b)(4)(i) and (ii)(B) of the Act.3.These unfair labor practices affect commerce withinthe meaning of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 13Respondent,Carpet, Linoleum, Soft Tile andResilientFloor Covering Layers, Local Union No. 419, AFL-CIO,its officers,agents, and representatives,shall:1.Cease and desist from inducing or encouraging indi-viduals employedby Franklin Furniture,Inc., or any otheremployer or person engaged in commerceor in an industryaffecting commerce, to engage in a strike or refusal-in thecourse oftheir employmentto perform any services; orthreatening,coercing, or restraining Franklin Furniture,Inc., or any other employeror person engaged in com-merce or inan industryaffecting commerce,where in12 Sec 101.9(e)(2)of the Board's Statements of Procedure provides: "inthe event the respondent fails to comply with the terms of an informalsettlement agreement,the regional director may set the agreement aside andinstitute further proceedings"See alsoUnitedDairy Co,146 NLRB 187,189 (1964);TompkinsMotor Lines,Inc,142NLRB 1,3 (1963).Respondent's principal argument,regarding the settlement agreement, isthat the postsettlement picketing did not begin until over 30 days after itsentryinto the agreement,whereas the agreement specified that Respondent"will not picket..for 30 days."This argument ignores the other substan-tive provisions of the settlement agreement,embodied in the notice, where-by Respondent agreed,without time limitation,to desist from engaging inactivities violative of Sec 8(b)(4)(B) relative to Franklin and its subcontrac-tors.13All outstanding motions inconsistent with this recommended Orderhereby are denied In the event no exceptions are filed as provided by Sec102 46 of the Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions, and order,and all objections thereto shallbe deemed wavied for all purposes 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither case an object thereof is to force or require FranklinFurniture,Inc., or any other employer or person in an in-dustry affecting commerce,to cease doing business withABC Installation,Paul Escalera,Welshire Carpet Service,or any other person.2.Take thefollowing affirmative action designed to ef-fectuate the policiesof the Act:(a) Post at its offices and meeting halls copies of theattached notice marked"Appendix."14Copies of said no-tice,on formsprovided by theRegional Director for Re-gion 27, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to members customarily are posted. Reason-able steps shall betaken byRespondent to ensure that saidnotices are not altered,defaced,or covered by any othermaterial.(b) Sign and mail sufficient copies of the notice to theRegional Director for Region27 forposting by FranklinFurniture,Inc., should it wish to do so,at all locationswhere notices to employees and installation subcontractorscustomarily are posted.i4 In the event the Board'sOrderis enforced by a Judgmentof the UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board."(c)Notify theRegional Director for Region27, in writ-ing,within20 days from the date ofthis recommendedOrder, what steps Respondent has takento comply here-with.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT-by picketing, handbilling or other-wise-induce or encourage individuals employed byFranklin Furniture, Inc., or any other employer orperson engaged in commerce or in an industry affect-ing commerce,to engage in a strike or refusal in thecourse of their employment to perform any services,nor will we threaten, restrain,or coerce Franklin Fur-niture, Inc., or any other employer or person engagedin commerce or in an industry affecting commerce,where an object thereof is to force or require them tocease doing business with ABC Installation,Paul Es-calera,Welshire Carpet Service, or any other person.CARPET, LINOLEUM, SOFT TILE AND RESILIENTFLOOR COVERING LAYERS, LOCAL UNION No. 419,AFL-CIO